    Case 8:19-cv-01441-TPB-CPT Document 1 Filed 06/14/19 Page 1 of 10 PageID 1



                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION

    MARK ALICKI,

             Plaintiff,
    v.
                                                                CASE NO.:
    BANK OF AMERICA, N.A.,

             Defendant.
                                                            /

                                                      COMPLAINT

           1.        Unwanted “Robocalls” are the #1 consumer complaint in America today.

Americans were bombarded with 5.2 billion robocalls last month – an increase by an incredible

370% just since December of 2015.1

           2.        The people complaining about harassing robocalls is increasing at an alarming rate.

           3.        Bank of America, N.A. (“Bank of America”) robocalled the Plaintiff approximately

250 times.

           4.        “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of

modern civilization. They wake us up in the morning; they interrupt our dinner at night; they force

the sick and elderly out of bed; they hound us until we want to rip the telephone out of the wall.’

137 Cong. Rec. 30, 821 (1991).                   Senator Hollings presumably intended to give telephone

subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm

Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014). Despite the penalties put in place over 26

years ago, robocall abuse continues to skyrocket.




1
    YouMailRoocallIndex, vailable at http://Robocallindex.com
 Case 8:19-cv-01441-TPB-CPT Document 1 Filed 06/14/19 Page 2 of 10 PageID 2



       5.      Plaintiff, Mark Alicki, alleges Defendant, Bank of America, N.A., robocalled him

more than 250 times in stark violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227

et seq. (“TCPA”), the Florida Consumer Collection Practices Act, Fla. Stat. § 559.55 et seq.

(“FCCPA”), and Invasion of Privacy (“IOP”).

       6.      Robocalls are very inexpensive to make. As was noted in a Senate hearing on the

subject: “With such a cheap and scalable business model, bad actors can blast literally tens of

millions of illegal robocalls over the course of a single day at less than 1 cent per minute.” Stopping

Fraudulent Robocall Scams: Can More Be Done?: Hearing Before the Subcomm. on Consumer

Prot., Prod. Safety, and Ins. of the S. Comm. on Commerce, Sci., and Transp., 113 Cong. 113-117

(2013) (statement of Lois Greisman, Assoc. Director, Division of Marketing Practices, Bureau of

Consumer Protection, Federal Trade Commission).

       7.      The TCPA was enacted to prevent companies like Bank of America from invading

American citizens’ privacy and prevent illegal robocalls.

       8.      Congress enacted the TCPA to prevent real harm. Congress found that "automated

or pre-recorded calls are a nuisance and an invasion of privacy, regardless of the type of call" and

decided that "banning" such calls made without consent was "the only effective means of

protecting telephone consumers from this nuisance and privacy invasion." Pub. L. No. 102-243,

§§ 2(10-13) (Dec. 20, 1991), codified at 47 U.S.C. § 227; see also Mims v. Arrow Fin. Servs., LLC,

132 S. Ct. 740, 744 (2012) (“The Act bans certain practices invasive of privacy”).

       9.      According to findings by the FCC—the agency Congress vested with authority to

issue regulations implementing the TCPA—such calls are prohibited because, as Congress found,

automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live

solicitation calls, and such calls can be costly and inconvenient. The FCC also recognized that

                                                   2
 Case 8:19-cv-01441-TPB-CPT Document 1 Filed 06/14/19 Page 3 of 10 PageID 3



wireless customers are charged for incoming calls whether they pay in advance or after the minutes

are used.

       10.     This private cause of action is a straightforward provision designed to achieve a

straightforward result. Congress enacted the law to protect against invasions of privacy that were

harming people. The law empowers each person to protect his own personal rights. Violations of

the law are clear, as is the remedy. Krakauer v. Dish Network, L.L.C., No. 18-1518, 2019 WL

2292196 at *2 (4th Cir. May 30, 2019)

                                JURISDICTION AND VENUE

       11.     Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. §1331.

       12.     Violations described in the Complaint occurred while Plaintiff was in Tampa,

Florida.

                                      FACTUAL ALLEGATIONS


       13.     Plaintiff is a natural person and citizen of the State of Florida, residing in Tampa,

Florida.

       14.     Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8) 15 U.S.C. §

1692(a)(3).

       15.     Plaintiff is an “alleged debtor.”

       16.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

1265 (11th Cir. 2014); Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

       17.     Defendant is a bank supervised by the Federal Deposit Insurance Corporation

(FDIC) with its principal place of business in Charlotte, North Carolina, and conducts business in

the State of Florida.
                                                   3
    Case 8:19-cv-01441-TPB-CPT Document 1 Filed 06/14/19 Page 4 of 10 PageID 4



           18.      Defendant is a “debt collector” as defined by Florida Statute § 559.55(7).

           19.      The debt that is the subject matter of this complaint is a “consumer debt” as defined

by Florida Statute § 559.55(6).

           20.      The alleged debt relates to purchases of personal and household goods.

           21.      Plaintiff is the regular user and carrier of the cellular telephone number at issue,

(813) 507-2044.

           22.      Plaintiff was the “called party” during each phone call subject to this lawsuit.

           23.      Defendant intentionally harassed and abused Plaintiff on numerous occasions by

calling more than once in a given day and so frequency as can reasonably be expected to harass.

           24.      “Express consent” is narrowly construed by the Courts.

           25.      It is the Defendant’s burden to prove they had “express consent” per the TCPA to

call the Plaintiff on his cell phone using an “automatic telephone dialing system” (ATDS).

           26.      It is the Defendant’s burden to prove they had “express consent” per the TCPA to

call the Plaintiff on his cell phone using an ATDS for each account they were calling on.

           27.      Plantiff noticed a short pause on the telephone when answering these calls before

being forwarded to a representative.

           28.      Plaintiff received prerecorded messages.

           29.      Defendant was put on notice Plaintiff did not want the Defendant contacting him.2

           30.      Defendant refused to work with Plantiff and kept calling him to collect the debt.

           31.      Plaintiff expressly revoked any express consent Defendant may have mistakenly

believed it had for placement of telephone calls to Plaintiff’s aforementioned cellular telephone

number by the use of an ATDS or a pre-recorded or artificial voice.


2
    Defendant should have the the recordings which should illustrate exactly what was said to the Defendant.
                                                           4
 Case 8:19-cv-01441-TPB-CPT Document 1 Filed 06/14/19 Page 5 of 10 PageID 5



       32.     Defendant attempted to collect a debt from the Plaintiff by this campaign of

telephone calls.

       33.     Defendant made approximately (250) calls to (813) 507-2044 using an ATDS.

       34.     Each call the Defendant made to the Plaintiff was made using an ATDS, which has

the capacity to store or produce telephone numbers to be called, without human intervention, using

a random or sequential number generator; and to dial such numbers as specified by 47 U.S.C §

227(a)(1).

       35.     The calls at issue were placed by the Defendant using a “prerecorded voice,” as

specified by the TCPA, 47 U.S.C. § 227(b)(1)(A).

       36.     Plaintiff repeatedly requested the Defendant to stop calling his cell phone, however,

the Defendant continued to make calls.

       37.     Plaintiff’s discussions with the Defendant putt them on notice that he did not want

any more phone calls and Defendnat ignored this request.

       38.     Defendant has recorded at least one conversation with the Plaintiff.

       39.     Defendant has recorded numerous conversations with the Plaintiff.

       40.     Defendant has made approximately two-hundredfifty (250) calls to Plaintiff’s

aforementioned cellular telephone number in the past four years which will be established exactly

once Defendant produces their dialer records.

       41.     Despite actual knowledge of their wrongdoing, the Defendant continued the

campaign of abusive robocalls.

       42.     Defendant has been sued in federal court where the allegations include: calling an

individual using an ATDS after the individual asked for the calls to stop.



                                                 5
 Case 8:19-cv-01441-TPB-CPT Document 1 Filed 06/14/19 Page 6 of 10 PageID 6



       43.     By effectuating these unlawful phone calls, Defendants have caused Plaintiff the

very harm that Congress sought to prevent—namely, a "nuisance and invasion of privacy."

       44.     Defendant’s aggravating and annoying phone calls trespassed upon and interfered

with Plaintiff’s rights and interests in his cellular telephone line, by intruding upon Plaintiff’s

seclusion.

       45.     Defendant’s phone calls harmed Plaintiff by wasting his time.

       46.     Moreover, "wireless customers [like Plaintiff] are charged for incoming calls

whether they pay in advance or after the minutes are used." In re: Rules Implementing the TCPA

of 1991, 23 FCC Rcd 559, 562 (2007). Defendant’s phone calls harmed Plaintiff by depleting the

battery life on his cellular telephone, and by using minutes allocated to Plaintiff by his cellular

telephone service provider.

       47.     Defendant’s corporate policy and procedures are structured as to continue to call

individuals like the Plaintiff, despite these individuals revoking any consent the Defendant may

have mistakenly believed it had.

       48.     Defendant has a corporate policy of using an ATDS or a prerecorded or artificial

voice message to collect debts from individuals such as Plaintiff for its financial benefit.

       49.     Defendant has numerous other federal lawsuits pending against them alleging

similar violations as stated in this complaint. The Defendant has been sued civilly in Federal Court

159 times since 2015 (per PACER in June 2019).

       50.     In the last 3 years, the Defendant has had 5663 complaints reported to the Better

Business Bureau (BBB), of which 1,527 of those complaints are classified as being related to

“Billing/Collection Issues” (per BBB.org in June 2019).



                                                  6
 Case 8:19-cv-01441-TPB-CPT Document 1 Filed 06/14/19 Page 7 of 10 PageID 7



       51.     Since January 2016, Defendant has had 121 complaints classified under

“communications tactics” filed against it with the Consumer Financial Protection Bureau (per

CFPB.gov in May 2019).

       52.          Plaintiff expressly revoked any consent to be called using an ATDS or a pre-

recorded or artificial voice shortly after Defendant’s placement of the calls.

       53.     Making money while breaking the law is considered an incentive to continue

violating the TCPA and other state and federal statutes.

       54.     None of Defendant’s telephone calls placed to Plaintiff were for “emergency

purposes” as specified in 47 U.S.C. §227(b)(1)(A).

       55.     Defendant violated the TCPA and FCCPA with respect to the Plaintiff.

       56.     Defendant willfully or knowingly violated the TCPA with respect to the Plaintiff.

                                                 COUNT I
                                          (Violation of the TCPA)

       57.     Plaintiff incorporates Paragraphs one (1) through fity-six (56).

       58.     Defendant willfully violated the TCPA with respect to the Plaintiff each time they

called the Plaintiff after he revoked his consent to be called by them using an ATDS or pre-

recorded voice.

       59.     Defendant knowingly violated the TCPA with respect to the Plaintiff, especially for

each of the auto-dialed calls made to Plaintiff’s cellular telephone after Plaintiff revoked his

consent to be called by them using an ATDS or pre-recorded voice.

       60.     Defendant, Bank of America, N.A. repeatedly placed non-emergency telephone

calls to the wireless telephone number of Plaintiff using an automatic telephone dialing system or

prerecorded or artificial voice without Plaintiff’s prior express consent in violation of federal law,

including 47 U.S.C § 227(b)(1)(A)(iii).
                                                  7
 Case 8:19-cv-01441-TPB-CPT Document 1 Filed 06/14/19 Page 8 of 10 PageID 8



          61.    As a result of Defendant’s illegal conduct, Plaintiff suffered actual damages and,

under § 227(b)(3)(B), is entitled to, inter alia, a minimum of $500.00 in damages for each such

violation of the TCPA.

          62.    Plaintiff is also entitled to, and does, seek injunctive relief prohibiting Defendant,

Bank of America, N.A., from violating the TCPA in the future.

          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant for statutory damages, punitive damages, actual damages and any

other such relief the court may deem just and proper.

                                             COUNT II
                                      (Violation of the FCCPA)

          63.    Plaintiff incorporates Paragraphs one (1) through fifty six (56).

          64.    At all times relevant to this action Defendant is subject to and must abide by the

law of Florida, including Florida Statute § 559.72.

          65.    Defendant has violated Florida Statute § 559.72(7) by willfully communicating

with the debtor or any member of his family with such frequency as can reasonably be expected

to harass the debtor or his family.

          66.    Defendant has violated Florida Statute § 559.72(7) by willfully engaging in other

conduct which can reasonably be expected to abuse or harass the debtor or any member of his

family.

          67.    Defendant has violated Florida Statute § 559.72(9) by attempting to enforce a debt

when Defendant knows that the debt is not legitimate or assert the existence of some legal right

when Defendant knows that right does not exist.

          68.    Defendant’s actions have directly and proximately resulted in Plaintiff’s prior and

continuous sustaining of damages as described by Florida Statute §559.77.
                                                   8
 Case 8:19-cv-01441-TPB-CPT Document 1 Filed 06/14/19 Page 9 of 10 PageID 9



        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant for statutory damages, punitive damages, actual damages, costs,

interest, attorney fees, enjoinder of future illegal conduct, and any other such relief the court may

deem just and proper.

                                            COUNT III
                          (Invasion of Privacy – Intrusion Upon Seclusion)

        69.     Plaintiff incorporates Paragraphs one (1) through fifty-six (56).

        70.     Defendant through its collection conduct, has repeatedly and intentionally invaded

Plaintiff’s privacy.

        71.     All of the calls made to Plaintiff’s cell phone by Defendant and its agents using an

automatic telephone dialing system were made in violation of the TCPA, and were unreasonable

and highly offensive invasions of Plaintiff’s right to privacy.

        72.     Defendant’s persistent autodialed calls to his cellular phone eliminated Plaintiff’s

right to be left alone.

        73.     Defendant’s autodialed collection calls disrupted Plaintiff’s privacy, disrupted

Plaintiff’s sleep, disrupted Plaintiff during mealtimes, disrupted Plaintiff during his work, and

continually frustrated and annoyed Plaintiff.

        74.     These persistent autodialed collection calls eliminated the peace and solitude that

the Plaintiff would have otherwise had in Plaintiff’s home and anywhere else Plaintiff went with

his cellular phone.

        75.     By calling his cellular phone, Plaintiff had no escape from these collection calls

either in his home or when he left the home.




                                                  9
Case 8:19-cv-01441-TPB-CPT Document 1 Filed 06/14/19 Page 10 of 10 PageID 10



       76.     By persistently autodialing Plaintiff’s cellular phone without prior express consent,

Defendant invaded Plaintiff’s right to privacy, as legally protected by the TCPA, and caused

Plaintiff to suffer concrete and particularized harm.

       77.     Defendant’s harassing collection conduct and tactic of repeatedly auto dialing

Plaintiff to his cellular telephone after requests to stop is highly offensive to a reasonable person.

       78.     Defendant intentionally intruded upon Plaintiff’s solitude and seclusion.

       79.     As a result of Defendant’s action or inaction, Plaintiff has been damaged.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant for statutory damages, punitive damages, actual damages and any

other such relief the court may deem just and proper.

                                               Respectfully submitted,

                                               /s/ Heather H. Jones
                                               Heather H. Jones, Esq.
                                               Florida Bar No. 0118974
                                               William “Billy” Peerce Howard, Esq.
                                               Florida Bar No. 0103330
                                               THE CONSUMER PROTECTION FIRM, PLLC
                                               4030 Henderson Boulevard
                                               Tampa, FL 33629
                                               Telephone: (813) 500-1500, ext. 205
                                               Facsimile: (813) 435-2369
                                               Heather@TheConsumerProtectionFirm.com
                                               Billy@TheConsumerProtectionFirm.com
                                               Attorney for Plaintiff




                                                   10
